Citation Nr: 1229334	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-40 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a right great toe injury with osteoarthritis.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, entitlement to service connection for residuals of a right great toe injury with osteoarthritis and hypertension.

By a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in October 2009, the Veteran requested a Board hearing.  The request for a Board hearing was withdrawn in September 2011.

The Veteran received a statement of the case (SOC) in September 2009 and properly filed a VA Form 9 substantive appeal in October 2009, satisfying the requirements for perfecting a timely appeal to the Board.  38 C.F.R. § 20.302 (2011).  In this appeal the Veteran raised the theory that hypertension may be secondary to posttraumatic stress disorder (PTSD).  The RO incorrectly interpreted this as a claim to reopen the claim for hypertension, and in April 2010 the RO readjudicated the claim for hypertension, issuing a rating decision denying service connection on the basis that the Veteran had not submitted new and material evidence.  See 38 C.F.R. § 3.156 (2011).  See also Robinson v. Peake, 21 Vet. App. 545, 551 (2008) (holding that separate theories in support of a claim for benefits are not to be considered separate claims for benefits).  However, the Veteran's original claim for service connection for hypertension had been properly appealed to the Board as of October 2009 and has remained pending since that time, so no evaluation of whether new and material evidence has been submitted is necessary.

The Board notes that the issue of entitlement to service connection for PTSD was also listed in the SOC.  However, service connection for depressive disorder with PTSD symptoms was granted by the RO in a September 2009 rating decision.  As such that issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's current right great toe disability, to include osteoarthritis, has not been causally or etiologically linked to service by competent evidence, and there is no evidence showing treatment for, or a diagnosis of, arthritis of the right great toe during active service or within one year of discharge.

CONCLUSION OF LAW

The criteria for establishing service connection for residuals of a right great toe injury with osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters from October 2007 and January 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records (STRs), service personnel records, VA examination reports, VA medical treatment records, and post-service private medical records.  The Veteran has also indicated that he may have had medical treatment at the Chicago VA Medical Center (VAMC) in 1970.  The record currently contains medical records from the Chicago VA Research Hospital from April 1970 relating to the Veteran's claim for a seizure disorder.  Additional records were requested from the Chicago VAMC in August 2010.  However, the Chicago VAMC responded that no such records were able to be found.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran asserts service connection is warranted for residuals of an injury to the right great toe.  He maintains that in either 1968 or 1969 while serving in Vietnam he was awoken by a rocket attack and ran for the bunker.  While running, he "jammed" his right great toe, which was then treated at Sick Call.  The Veteran stated that that he had "trouble off and on with both big toes" while he was younger, and that the pain has become worse as he has gotten older.  During the Veteran's March 2008 VA examination, he told the examiner that during service he hit his toe on a steel bed post and that it was "hurting a lot at the time."  The Veteran reported that after service his foot became better, but when playing sports in college his toe would hurt again and need to be wrapped.  He reported that it bothers him 1-2 times a year and that it has never showed signs of gout.

The Veteran's August 2007 claim requested service connection for his right toe, but in December 2007 he submitted an additional statement that he hit his "big toe on the right or left foot."  In January 2008 the RO called the Veteran to clarify which toe has was seeking service connection for, and after talking to the Veteran noted that he was requesting service connection for "right big toe arthritis only."  In March 2008 the Veteran was given a VA examination of his right foot.  As the Veteran presumably would have realized at this point whether he had submitted a claim for the correct foot, only his claim for residuals of an injury to the right toe, and not to the left toe, has been considered.

The Veteran's STRs do not include any mention of a right toe injury.  They do include a record of a left ankle injury.  The Veteran first was treated for a possible sprain to his left foot on May 26, 1969.  The Veteran received a left ankle wrap on May 28, 1969 and again reported a sore left ankle on June 9, 1969.  The Veteran's January 1970 separation examination included no mention of a toe or foot injury and the Veteran's feet were evaluated as normal.

The Veteran's private medical records show that in December 2007 he experienced a fall and pain in his right foot.  His private physician commented that there was advanced osteoarthritis at the first metatarsophalangeal joint (MTPJ) with no evidence of fracture.  Right foot x-rays taken at the time were also provided to VA.  The physician's comments to the x-rays again repeated the diagnosis of advanced osteoarthritis at the first MTPJ, and, with the x-ray of the back of the Veteran's foot, added, "No evidence of a fracture and no dislocation.  Calcaneal traction enthesophytes [heel spur].  No evidence of bone erosion."

After a VA examination in March 2008, the VA examiner also diagnosed the Veteran with osteoarthritis in the right great toe at the MTPJ.  The VA examiner was a physician who reviewed the Veteran's STRs and medical records, including his foot x-rays from December 2007.  The examiner opined that the Veteran's right toe condition was not caused by or a result of a toe injury in service.  He stated that, "Even if he stubbed it at that time, without any fracture of the first MTPJ, which by [V]eteran's [history] he did not have, it is very unlikely that this one incident caused arthritis to develop 40 years later."  The examiner stated that the Veteran's osteoarthritis was due to the aging process.

Under the law, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this case, the Board acknowledges that the Veteran is a combat veteran, as discussed above.  As a combat veteran, his lay statements will be considered sufficient proof of occurrence of an injury if consistent with the circumstances of his service.  Id.  While the Veteran's STRs do not include a record of an injury to the right toe, the Veteran's lay statements concerning hitting his right toe during a rocket attack are consistent with his service and there exists no clear and convincing evidence to the contrary.  

The Board acknowledges the Veteran's statements indicating that his foot was "hurting a lot" after jamming it on a bed post.  The Board further recognizes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno, 6 Vet. App. at 470.  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive opinion on the etiology of arthritis, as such matter requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion that his current right toe arthritis is related to an injury during service is not a competent medical opinion.  As such, the medical findings and opinion of the VA examiner warrant greater probative weight than the Veteran's lay contentions.  The Veteran has also not claimed continuity of symptomatology, by indicating that his injury in service did become better, and only while later playing college sports did he again have toe pain.  See 38 C.F.R. § 3.303(b).  He admitted that during the time that he was playing sports and reexperienced toe pain, he considered it to be "turf toe," not the pain associated with his initial toe injury.

Furthermore, the Board has also considered whether service connection for osteoarthritis is warranted on a presumptive basis.  Arthritis shall be presumed to have been incurred in service when the Veteran has served continuously for 90 days or more during a period of war and the arthritis manifests to a degree of 10 percent or more within one year from termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, in this case there is no evidence of arthritis affecting the Veteran until 2007, which is 37 years since the Veteran's service terminated.  While the Veteran has alleged that he felt pain in his feet while playing sports after service, no evidence exists that the source of that pain was arthritis.  The Veteran is not competent to diagnose this condition as arthritis, nor has he even alleged that he suffered from arthritis at that time.  Therefore, this presumption is inapplicable in the current case.

As there is no competent evidence indicating that the Veteran developed osteoarthritis or any other disability in his right toe as a result of his service, the evidence is not in equipoise.  The preponderance of the evidence indicates that the Veteran's current toe disability is not the result of an in-service toe injury.  Without competent and persuasive evidence indicating that the Veteran's toe pain and/or osteoarthritis is caused by or otherwise related to his toe injury during his service, or that arthritis manifested to a compensable degree in the first year after service, service connection is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309; see also Hickson, 12 Vet. App. at 253; Barr, 21 Vet. App. at 307; Pond, 12 Vet. App. at 346.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for residuals of a right great toe injury with osteoarthritis is denied.


REMAND

The Board's review of the claims file reveals that further action on the claim for service connection for hypertension is necessary.

The Veteran contends that he is entitled to service connection for hypertension.  This claim was initially denied in May 2008 on the basis that there was no evidence that hypertension was incurred or aggravated in service, and the Veteran himself stated in his October 2009 substantive appeal, "I had no problems with my blood pressure until after service."  However, in October 2009 the Veteran raised the theory that his hypertension was secondary to his service-connected depressive disorder with PTSD symptoms.   

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310, service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2011).

In February 2010 the Veteran was provided a VA examination for hypertension.  The examination was performed by a physician who reviewed the Veteran's claims file and medical records.  The physician was asked to determine whether the Veteran's hypertension was due to or the result of the Veteran's service-connected depressive disorder with PTSD symptoms.  The physician asked the Veteran about his psychiatric conditions and the Veteran denied that he had any psychiatric conditions.  As the Veteran showed no signs of psychiatric impairment and denied having any psychiatric disabilities, the physician summarized his opinion stating, "He denied any mental health issues so it would be difficult to attribute his [hypertension] to them."  The opinion did not contain any further explanation or rationale for its findings.

The current medical opinion does not provide sufficient rationale to allow the Board to make a determination on the claim.  While the Veteran denied having a psychiatric disorder at that time, the record contains medical evidence of his service-connected depressive disorder diagnosis, and further discussion on whether this disorder could be related to the Veteran's hypertension is needed.

Additionally, as the Veteran's statements have indicated that he has likely continued receiving treatment for hypertension, relevant ongoing medical records should also be requested and associated with the claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.  

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the claim is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for hypertension since June 2009.  After securing the necessary release(s), the RO/AMC should request the relevant records that are identified which are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  Obtain relevant VA treatment records from the Iowa City VA Medical Center and associated clinics dating since April 2012.

3.  After the above has been completed to the extent possible, the Veteran's claims file, to include a copy of this remand, should be forwarded to the VA physician who completed the February 2010 hypertension examination, if available, for an addendum opinion.  If the examiner concludes that an opinion cannot be obtained without an additional examination, one should be scheduled.  If the same VA physician is unavailable, then the file should be forwarded to another physician to provide the requested opinion.  

Following a review of the record, the physician should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to the following:

a. Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected depressive disorder with PTSD symptoms.  
b. If not, the examiner should opine on whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected depressive disorder with PTSD symptoms has permanently worsened his hypertension beyond normal progression (aggravation).  
c. If the examiner finds that the Veteran's hypertension was aggravated by his service-connected depressive disorder with PTSD symptom, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability.  This baseline must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of hypertension.
d. In rending the opinions, the examiner should be asked to set forth all findings with complete rationale for the conclusions reached.

4.  Following completion of the above and any additional development deemed necessary, review the evidence and readjudicate the Veteran's claim for hypertension, to include as secondary to service-connected depressive disorder with PTSD symptoms.  If the benefit sought on appeal remains denied, the Veteran should be furnished with an additional supplemental SOC and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


